    Case 14-33042-ABA       Doc 85    Filed 04/21/20 Entered 04/21/20 07:39:05             Desc Main
                                     Document      Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW JERSEY

                                                                    Order Filed on April 21, 2020
                                                                    by Clerk
                                                                    U.S. Bankruptcy Court
                                                                    District of New Jersey
In Re:                                                 Case No.:      14-33042-ABA
James W. Denges
                                                       Chapter:       13
and Jacqueline Denges
                                     Debtors.          Hearing Date: April 20, 2020

                                                       Judge:         Andrew B. Altenburg, Jr.


          ORDER DENYING MOTION TO REOPEN AND MOTION TO CONVERT


The relief set forth on the following pages, numbered two, is hereby ORDERED.




DATED: April 21, 2020
      Case 14-33042-ABA          Doc 85    Filed 04/21/20 Entered 04/21/20 07:39:05             Desc Main
                                          Document      Page 2 of 2
In re James W. Denges and Jacqueline Denges
Case No.: 14-33042-ABA
Order Denying Motion to Reopen and Motion to Convert
Page | 2

              AND NOW this matter coming before the court by the debtors having filed a Motion to

       Reopen her chapter 13 case and a Motion to Convert that case to chapter 7 (Doc. Nos. 78, 79) and

       a brief in support (Doc. No. 81); and opposition having been filed by Michael Portnoy (Doc. Nos.

       80, 82); and the chapter 13 trustee filing a response (Doc. No. 84); and

              For the reasons set forth on the record and in a Memorandum Opinion entered herewith; and for

       good cause shown; it is

              ORDERED that the debtors’ Motion to Reopen is DENIED.

              IT IS FURTHER ORDERED that as denial of the Motion to Reopen renders the Motion to

       Convert, the Motion to Convert is also DENIED.

              The court reserves the right to revise its findings of fact and conclusions of law.




                                                        2
